Fourth Court of Appeals
                                San Antonio, Texas
                                     October 17, 2016

                                   No. 04-16-00512-CV

                                    IPSECURE INC.,
                                       Appellant

                                            v.

                                   James CARRALES,
                                        Appellee

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-02257
                        Honorable Peter A. Sakai, Judge Presiding


                                      ORDER
      Appellee's motion for extension of time to file brief is hereby GRANTED.



                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of October, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court